DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 26 April 2022, regarding the Mi, et al. application.

Claims 1-12 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-12 allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is considered to be a published paper by P.D.C. King, et al. (“Variation of band bending at the surface of the Mg-doped InGaN: Evidence of p-type conductivity across the composition range”, Physical Review B, 75(11): p. 115312-1 – 115312-7, March 2007; hereinafter, “King”).  King discloses the variation of the surface band bending as a function of composition for Mg-doped InxGa1−xN alloys as determined by high-resolution x-ray photoelectron spectroscopy (XPS) measurements of the valence band to surface Fermi-level separation (2nd ¶, I. Introduction, p. 115312-1).  King teaches more severe band bending leads to a larger degree of electron accumulation in the inversion layer at the surface and a wider space-charge region (6th ¶, IV. Analysis, p. 115312-4).  However, King does not teach or suggest nanowires, as required by each of independent claims 1 and 7.  Therefore, all the present claims are allowable of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	21 June 2022